Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,9-12,17,19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 20030223735) and in view of Oguz (US 6937770) and further in view of Hoang (US 20140181363)

Claim 1. Boyle discloses A data storage device (e.g., A/V receiver, 0020 Fig. 1; receiving and storing program data, 0012), comprising:
non-volatile memory (NVM) (eg.,  storage device 8 (HDD) , 0019, 0020 Fig. 1) and
a data storage controller including a processor configured to (control device 16, 0020 Fig. 1):
	for reading variable bit rate (VBR) data from the NVM (e.g., if the user selected a "live" program the control signal, 0028 Fig. 1);

process the read commands to transfer the VBR data from the NVM to the host as a VBR data stream (e.g., the storage device 8 plays back the transport stream into the decoder 10, 0023; the controller 20 controls a variable rate with which the program data is read from the storage device 8 and therefore controls the rate at which the decoder 10 receives the program data, 0034, Fig. 2);

identify clock synchronization values within the VBR data stream (e.g., the PCR value of the data packet is compared with the local PCR value, which is driven by a STC with nominally the same frequency (i.e., 27 MHz).  The difference in these  PCR values (the PCR phase error) thereby allows the MPEG decoder to properly synchronized its STC to the STC of the MPEG encoder for a selected series of data packets, thereby duplicating the same frame rate used at the MPEG encoder with the frame rate generated at the MPEG decoder, 0009); 

a host data access rate for additional VBR data, the determination based, in part, on the clock synchronization values (e.g.,  control device 16 is coupled to the storage device 8 and to the decoder 10 and is configured to control a variable rate with which the decoder 10 receives the program data from the storage device 8, 0022, 0034;  Fig. 1, adjusts the variable rate, 0023; The decoder 10 processes the program data at a rate determined by a local clock, 0031; timing information is particularly critical for the decoder in order to properly play back the program, 0010; transport stream includes program data that is encoded and that represents at least one program to be presented to a user.. deferred presentation, 0037; adjusts the variable rate with which the transport stream is read from the storage device 8, 0041).

Boyle does not disclose, but Oguz discloses
	obtain read commands from a host (e.g., Client requests for real-time video are placed in client play lists 31 in order to schedule in advance video file server resources for the real-time streaming of the MPEG coded video, col 7:50-60);
	not yet requested by the host (e.g., accesses a client play list in advance of the time to begin streaming MPEG coded video from a clip, and sends a video prefetch command to a storage controller 35 in the data storage system 26, col 7:50-67)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 7:50-54) for processing and storage of compressed visual data for bit rate reduction (see col 1:8-10), to provide an improved bit rate control for producing reduced-quality MPEG coded video from original quality MPEG coded video (col 3:59-67).

Boyle and Oguz does not disclose, but Hoang discloses
	predict; prediction  (eg.,   failure prediction , 0035, 0038; Many of these operations are commanded by the host processor 116, 0030; The timer 128 provides timing information 280 that may be used in creating the real usage model 290, 0038; The equation may be constructed using a curve-fitting technique using the data collected over time, 0045; computes the operation rate and/or the operation frequency using the timing information, 0054).
	control an NVM background operation based on the predicted host data access rate (eg., The power management module 950 may perform control functions on the NAND flash array 960 to adapt the behavior of the subsystem to enhance the useful life of the NAND flash array 960 based on the analysis carried out by the environmental processor 920., 0067; the learning and update module 1020 may detect a significant deviation from the normal power profile and this information may be useful to control the power management module 950 to generate appropriate commands to the NAND flash array 960, 0071; The SSD operations may include at least one of garbage collection, … 0039;  new behavior model. These operations may include the frequency of wear leveling or garbage collection, 0093).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, providing the benefit of to lengthen or maximize the lifespan of the SSD … created from usage profile (see Hoang, 0038, 0060) The real usage model allows the system to learn about the actual environment and actual usage of the SSD. The set of optimal SSD operations therefore reflect more accurate optimization (0061).

Claim 2. Boyle disclose wherein the clock synchronization values are program clock references (PCRs) and wherein the processor is further configured to parse the VBR data stream to identify the PCRs (e.g., To provide the synchronization data needed to decode the series of data packets, the data packets are encoded with program clock reference (PCR) information, 0008), At the decoder, the PCR value of the data packet is compared with the local PCR value (0009).

Claim 3. Boyle does not disclose, but Oguz discloses
wherein the processor is configured to determine the host data access rate for the additional VBR data by: 
determining an amount of data within the VBR stream associated with a time interval between a first PCR and a second PCR of the VBR stream (e.g., a duration of time DTS.sub.L1 -T.sub.e is different from a duration of time DTS.sub.F2 -PCR.sub.e2 minus one video frame (presentation) interval, col 12:40-50); and
estimating the host data access rate for the additional VBR data based on the amount of data and the time interval between the first PCR and the second PCR (e.g., DTS.sub.L1 is the DTS at the end of the first clip and indicates the time at which the video decoder buffer is emptied of video data from the first clip, T.sub.e is the time at which the last video frame's data is finished being loaded into the video decoder buffer, DTS.sub.F2 is the DTS of the first frame of the second clip, and PCR.sub.e2 is the PCR of the second clip extrapolated from the value of the most recent received genuine PCR record, to the first byte of the picture header sync word of the first video frame in the clip to start.  The extrapolation adjusts this most recently received genuine PCR record value, col 1245-65; MPEG scaling program … bit-rate adjustment via video quality alteration for services with limited resources, col 8:17-37; the splicing procedure adjusts content of the first clip near the end frame of the first clip and adjusts content of the second clip near the in point in order to reduce presentation discontinuity, col 12:1-15 Fig. 3).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 7:50-54) for processing and storage of compressed visual data for bit rate reduction (see col 1:8-10), to provide an improved bit rate control for producing reduced-quality MPEG coded video from original quality MPEG coded video (col 3:59-67).

Claim 5. Boyle does not disclose, but Oguz discloses wherein the processor is configured to the determine the amount of data based on logical block addresses associated with the VBR data stream (e.g., current logical block number is updated with the block address, col 35:10-20)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 7:50-54) for processing and storage of compressed visual data for bit rate reduction (see col 1:8-10), to provide an improved bit rate control for producing reduced-quality MPEG coded video from original quality MPEG coded video (col 3:59-67).


Claim 9. Boyle discloses wherein the data storage memory is a non- volatile memory (NVM) (e.g., a storage device 8 (HDD), 0020).
and wherein the processor is further configured to control one or more of: b) an amount of read look ahead RLA used for cache operations;; and (e.g., The controller 20 in accordance with the present invention monitors the fill level of the memory 24 and controls the storage device 8 to maintain the fill level of the memory 24 between the upper fill level and the lower fill level, 0034; The procedure monitors the current fill level of the memory 24 and adjusts the variable rate with which the transport stream is read from the storage device 8., 0041).

Boyle and Oguz does not disclose, but Hoang discloses
	based on the predicted host data access rate  (eg.,   failure prediction , 0035, 0038; Many of these operations are commanded by the host processor 116, 0030; The timer 128 provides timing information 280 that may be used in creating the real usage model 290, 0038; The equation may be constructed using a curve-fitting technique using the data collected over time, 0045; computes the operation rate and/or the operation frequency using the timing information, 0054).

	a) error correction code (ECC) flow during a read failure (eg., error correcting code (ECC) , 0030; failure prediction , 0035, 0038;).
c) transfer random access memory (TRAM) operations (eg., usage processor 122 … RAM, 0034).
	d) a sharing or subdivision of resources for storage and computations (eg., adaptive wear leveling is to change adaptively the window size of a block of logical addresses , 0088).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, providing the benefit of to lengthen or maximize the lifespan of the SSD … created from usage profile (see Hoang, 0038, 0060) The real usage model allows the system to learn about the actual environment and actual usage of the SSD. The set of optimal SSD operations therefore reflect more accurate optimization (0061).

Claim 21.  Boyle and Oguz does not disclose, but Hoang discloses
	wherein the NVM background operation comprises one or more of: a) a garbage collection background operation; b) a read scrub background operation; and c) a read trim background operation	(eg., The SSD operations may include at least one of garbage collection, wear leveling, program/erase (P/E) cycle, read cycle, write cycle, ECC computation, external data processing, over-provisioning, bad block mapping, TRIM command, and write amplification… other operations… , 0039).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, providing the benefit of to lengthen or maximize the lifespan of the SSD … created from usage profile (see Hoang, 0038, 0060) The real usage model allows the system to learn about the actual environment and actual usage of the SSD. The set of optimal SSD operations therefore reflect more accurate optimization (0061).

Claim 22.  Boyle and Oguz does not disclose, but Hoang discloses
	wherein the processor is further configured to control a machine learning operation based on the predicted host data rate (eg., learning and update module 1020…  to generate appropriate commands to the NAND flash array 960, 0071; usage processor 122 may perform operations that are related to the real usage model including creating the real usage model, failure prediction and/or analysis, 0035).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, providing the benefit of to lengthen or maximize the lifespan of the SSD … created from usage profile (see Hoang, 0038, 0060) The real usage model allows the system to learn about the actual environment and actual usage of the SSD. The set of optimal SSD operations therefore reflect more accurate optimization (0061).

Claim 10. Boyle discloses A method for use with a data storage device comprising non-volatile memory (NVM) (e.g., A/V receiver, 0020 Fig. 1; receiving and storing program data, 0012; storage device 8, 0020 Fig. 1), comprising:

for reading variable bit rate (VBR) data from the NVM (e.g., if the user selected a "live" program the control signal, 0028 Fig. 1);

executing the read commands to transfer the VBR data from the NVM to the host as a VBR data stream (e.g., the storage device 8 plays back the transport stream into the decoder 10, 0023; the controller 20 controls a variable rate with which the program data is read from the storage device 8 and therefore controls the rate at which the decoder 10 receives the program data, 0034, Fig. 2);

identifying clock synchronization values within the VBR data stream (e.g., the PCR value of the data packet is compared with the local PCR value, which is driven by a STC with nominally the same frequency (i.e., 27 MHz).  The difference in these PCR values (the PCR phase error) thereby allows the MPEG decoder to properly synchronized its STC to the STC of the MPEG encoder for a selected series of data packets, thereby duplicating the same frame rate used at the MPEG encoder with the frame rate generated at the MPEG decoder, 0009); and
predicting a host data access rate for additional VBR data, the prediction based, in part, on the clock synchronization values (e.g., for deferred presentation, timing information is particularly critical for the decoder in order to properly play back the program, 0010; transport stream includes program data that is encoded and that represents at least one program to be presented to a user.. deferred presentation, 0037; adjusts the variable rate with which the transport stream is read from the storage device 8, 0041).

Boyle does not disclose, but Oguz discloses
	obtaining read commands from a host (e.g., Client requests for real-time video are placed in client play lists 31 in order to schedule in advance video file server resources for the real-time streaming of the MPEG coded video, col 7:50-60);
	not yet requested by the host (e.g., accesses a client play list in advance of the time to begin streaming MPEG coded video from a clip, and sends a video prefetch command to a storage controller 35 in the data storage system 26, col 7:50-67)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 7:50-54) for processing and storage of compressed visual data for bit rate reduction (see col 1:8-10), to provide an improved bit rate control for producing reduced-quality MPEG coded video from original quality MPEG coded video (col 3:59-67).

Boyle and Oguz does not disclose, but Hoang discloses

	Predicted  (eg.,   failure prediction , 0035, 0038; Many of these operations are commanded by the host processor 116, 0030; The timer 128 provides timing information 280 that may be used in creating the real usage model 290, 0038; The equation may be constructed using a curve-fitting technique using the data collected over time, 0045; computes the operation rate and/or the operation frequency using the timing information, 0054).
	Controlling at least one NVM background operation based on the predicted host data access rate (eg., The power management module 950 may perform control functions on the NAND flash array 960 to adapt the behavior of the subsystem to enhance the useful life of the NAND flash array 960 based on the analysis carried out by the environmental processor 920., 0067; the learning and update module 1020 may detect a significant deviation from the normal power profile and this information may be useful to control the power management module 950 to generate appropriate commands to the NAND flash array 960, 0071; The SSD operations may include at least one of garbage collection, … 0039;  new behavior model. These operations may include the frequency of wear leveling or garbage collection, 0093).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, providing the benefit of to lengthen or maximize the lifespan of the SSD … created from usage profile (see Hoang, 0038, 0060) The real usage model allows the system to learn about the actual environment and actual usage of the SSD. The set of optimal SSD operations therefore reflect more accurate optimization (0061).

Claim 11 is rejected for reasons similar to claim 2 (see above).
Claim 12 is rejected for reasons similar to claim 3 (see above).
Claim 17 is rejected for reasons similar to claim 9 (see above).
Claim 23 is rejected for reasons similar to claim 21 (see above).
Claim 24 is rejected for reasons similar to claim 22 (see above).

Claim 19. Boyle discloses An apparatus for use with a non-volatile memory (NVM) (e.g., A/V receiver, 0020 Fig. 1; receiving and storing program data, 0012; storage device 8, 0020 Fig. 1), comprising:

for reading variable bit rate (VBR) data from the NVM (e.g., if the user selected a "live" program the control signal, 0028 Fig. 1);

means for transferring the VBR data from the NVM to the host as a VBR data stream (e.g., the storage device 8 plays back the transport stream into the decoder 10, 0023; the controller 20 controls a variable rate with which the program data is read from the storage device 8 and therefore controls the rate at which the decoder 10 receives the program data, 0034, Fig. 2);

means for identifying playback clock values within the VBR data stream (e.g., the PCR value of the data packet is compared with the local PCR value, which is driven by a STC with nominally the same frequency (i.e., 27 MHz).  The difference in these PCR values (the PCR phase error) thereby allows the MPEG decoder to properly synchronized its STC to the STC of the MPEG encoder for a selected series of data packets, thereby duplicating the same frame rate used at the MPEG encoder with the frame rate generated at the MPEG decoder, 0009); 

a host data access rate for additional VBR data based, in part, on the playback clock values (e.g., for deferred presentation, timing information is particularly critical for the decoder in order to properly play back the program, 0010; transport stream includes program data that is encoded and that represents at least one program to be presented to a user.. deferred presentation, 0037; adjusts the variable rate with which the transport stream is read from the storage device 8, 0041).

Boyle does not disclose, but Oguz discloses
	means for obtaining read commands from a host (e.g., Client requests for real-time video are placed in client play lists 31 in order to schedule in advance video file server resources for the real-time streaming of the MPEG coded video, col 7:50-60);
	not yet requested by the host (e.g., accesses a client play list in advance of the time to begin streaming MPEG coded video from a clip, and sends a video prefetch command to a storage controller 35 in the data storage system 26, col 7:50-67)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 7:50-54) for processing and storage of compressed visual data for bit rate reduction (see col 1:8-10), to provide an improved bit rate control for producing reduced-quality MPEG coded video from original quality MPEG coded video (col 3:59-67).

Boyle and Oguz does not disclose, but Hoang discloses

	means for predicting  (eg.,   failure prediction , 0035, 0038; Many of these operations are commanded by the host processor 116, 0030; The timer 128 provides timing information 280 that may be used in creating the real usage model 290, 0038; The equation may be constructed using a curve-fitting technique using the data collected over time, 0045; computes the operation rate and/or the operation frequency using the timing information, 0054); and 
	means for controlling at least one NVM background operation based on the predicted host data access rate (eg., The power management module 950 may perform control functions on the NAND flash array 960 to adapt the behavior of the subsystem to enhance the useful life of the NAND flash array 960 based on the analysis carried out by the environmental processor 920., 0067; the learning and update module 1020 may detect a significant deviation from the normal power profile and this information may be useful to control the power management module 950 to generate appropriate commands to the NAND flash array 960, 0071; The SSD operations may include at least one of garbage collection, … 0039;  new behavior model. These operations may include the frequency of wear leveling or garbage collection, 0093).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, providing the benefit of to lengthen or maximize the lifespan of the SSD … created from usage profile (see Hoang, 0038, 0060) The real usage model allows the system to learn about the actual environment and actual usage of the SSD. The set of optimal SSD operations therefore reflect more accurate optimization (0061).

Claim 25 is rejected for reasons similar to claim 21 (see above).


Claims 6, 7, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 20030223735) and in view of Oguz (US 6937770) and Hoang (cited above) and further in view of Keller (US 7023924)

Claim 6. Boyle in view of Oguz and Hoang does not disclose, but Keller discloses 
	wherein the first PCR is within a first portion of the VBR data requested by the host in a first read access request received by the data storage controller and wherein the second PCR is within a second portion of the VBR data not yet requested by the host (e.g., end of a first clip to the beginning of a second clip, there will be a problem of video buffer management if a duration of time DTS.sub.L1-T.sub.e is different from a duration of time DTS.sub.F2-PCR.sub.e2 minus one video frame (presentation) interval, col 10:35-60; in combination with Boyle’s disclosure of deferred presentation at a later time, 0037).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, and Hoang with Keller providing the benefit of to provide a pause and resume function that delivers a valid  MPEG data stream without video buffer underflow or overflow.  Therefore, decoder synchronization is maintained and objectionable artifacts are avoided regardless of decoder performance (see Keller col 2:40-45).

Claim 7. Boyle in view of Oguz and Hoang does not disclose, but Keller discloses 
	wherein the processor is further configured to determine the amount of data based on logical block addresses associated with the first PCR and the second PCR using read look ahead (RLA) (e.g., client may browse through the reduced-quality MPEG file to select in-points and out-points of clips to be spliced., col 7:20-25).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, and Hoang with Keller providing the benefit of to provide a pause and resume function that delivers a valid  MPEG data stream without video buffer underflow or overflow.  Therefore, decoder synchronization is maintained and objectionable artifacts are avoided regardless of decoder performance (see Keller col 2:40-45).

Claim 14 is rejected for reasons similar to claim 6 (see above).
Claim 15 is rejected for reasons similar to claim 7 (see above).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 20030223735) and in view of Oguz (US 6937770), and Hoang (cited above) and in view of Itoh (US 20060093323)

Claim 18. Boyle in view of Oguz and Hoang does not disclose, but Itoh discloses further comprising comparing the predicted host data access rate to a threshold and selecting a first ECC processing flow during intervals of time when the predicted host read access rate is below the threshold and selecting a second different ECC processing flow during intervals of time when the predicted host read access rate is not below the threshold (e.g., FIG. 7 shows a relationship between the MPEG-TS and the data area of the optical disk 131.  Each VOBU of the TS includes data in an amount corresponding to a video playback duration (presentation duration).  The continuous data area consists of physically continuous logical blocks and can store data in 10 to 20 seconds in this preferred embodiment when the video data is played back at the maximum rate.  The data processor adds the error correction code to each logical block., 0112).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, and Hoang with Itoh providing the benefit of writing compressed video and audio signals on a storage medium such as an optical disk and also relates to an apparatus for reading and expanding video and audio signals stored on a storage medium (see Itoh, 0001).

Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive. 
For claims 1, 10 and 19, Applicant argues that the cited references do not disclose the amended limitations related to predicting and control an NVM background operation based on the predicted host data access rate.  These limitations are rejected in this Office Action.

Specifically, Boyle and Oguz does not disclose, but Hoang discloses
	predict; prediction  (eg.,   failure prediction , 0035, 0038; Many of these operations are commanded by the host processor 116, 0030; The timer 128 provides timing information 280 that may be used in creating the real usage model 290, 0038; The equation may be constructed using a curve-fitting technique using the data collected over time, 0045; computes the operation rate and/or the operation frequency using the timing information, 0054).
	control an NVM background operation based on the predicted host data access rate (eg., The power management module 950 may perform control functions on the NAND flash array 960 to adapt the behavior of the subsystem to enhance the useful life of the NAND flash array 960 based on the analysis carried out by the environmental processor 920., 0067; the learning and update module 1020 may detect a significant deviation from the normal power profile and this information may be useful to control the power management module 950 to generate appropriate commands to the NAND flash array 960, 0071; The SSD operations may include at least one of garbage collection, … 0039;  new behavior model. These operations may include the frequency of wear leveling or garbage collection, 0093).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, providing the benefit of to lengthen or maximize the lifespan of the SSD … created from usage profile (see Hoang, 0038, 0060) The real usage model allows the system to learn about the actual environment and actual usage of the SSD. The set of optimal SSD operations therefore reflect more accurate optimization (0061).

	For claims 9 and 17, Applicant’s arguments are moot since read scrub is removed from the claim, and further, amended claim 17 is rejected above.  Additionally, the Office notes the limitations recite “one or more of:”.
	Applicant’s arguments for dependent claims 2-3,5-7,9, 11-12,14,15,17,18, 21-25 are based on dependency from their respective base independent claims 1, 10 and/or 19, addressed above.
	New claims 21-25 are rejected above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135